 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Andrea Lee Sanders,                                    Case No.: 2:19-cv-01511-JAD-EJY

 4             Petitioner
                                                                     Order Dismissing
 5 v.                                                           Improperly Commenced Case

 6 United States District Court, District of
   Nevada, et al.,
 7
          Respondents
 8

 9

10            Andre Lee Sanders has submitted a pleading styled as a “Writ of Habeas Corpus,” with

11 which she appears to be seeking habeas relief on behalf an acquaintance, Peter R. Wright.1

12 Sanders filed a similar pleading in this court recently that was dismissed on the ground that she

13 lacks standing to act on Wright’s behalf. 2 This action is subject to dismissal for the same reason.

14            In addition, Sanders has not filed an application to proceed in forma pauperis or paid the

15 filing fee to initiate a habeas corpus proceeding. Accordingly, this matter has not been properly

16 commenced. 28 U.S.C. § 1915(a)(2) and Local Rules LSR 1-1, 1-2.

17            IT THEREFORE IS ORDERED that this action is DISMISSED. The Clerk of Court is

18 directed to ENTER JUDGMENT accordingly and close this action.

19            IT FURTHER IS ORDERED that a certificate of appealability is DENIED because

20

21

22

23   1
         ECF No. 1.
     2
         See Wright v. United States District Court, Case No. 2:19-cv-01382-RFB-VCF.
 1 jurists of reason would not find the court’s dismissal of this improperly commenced action

 2 without prejudice to be debatable or incorrect.

 3         Dated: September 3, 2019

 4                                                         _________________________________
                                                                        ____
                                                                           ____ _________
                                                                            ____     ______________
                                                                                     __         _
                                                           U.S. District Judge
                                                                            dge Jennifer
                                                                         Judg
                                                                            dg   Jenniiferr A. Dorsey
                                                                                 Je             Do
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
